Morrison, C. J., concurring.
The petition in this case shows that the petitioner was called upon to testify in a certain divorce case pending in the Superior Court of San Francisco, wherein one Alice Hinkle was plaintiff and P. Hinkle the defendant, and in the course of the proceedings the petitioner was asked the following question by the judge of the court: “I desire to know if Mr. Hinkle or Mr. Lowenthal, or anybody connected with Mr. Lowenthal’s office who has been present during the trial, has made to you any statements as to what transpired during the progress of the trial.”
This was the first and only question asked the peti- . tioner, which the petitioner declined to answer, and was thereupon imprisoned for contempt of court for such refusal.
It does not appear for what purpose the question was asked, and it is not clear how an answer thereto could have been material to the divorce case then on trial. Unless the matter sought to be elicited from the witness had some bearing on the case on trial, or was in some manner material to matter in issue, it is hard to understand what right the court had to inquire into it, or how the refusal of the witness to answer it constituted a contempt of the court.
By section 1211, Code of Civil Procedure, it is provided that “when a contempt is committed in the immediate view and presence of the court or judge at chambers, it may be punished summarily, for which an order must be made reciting the facts as occurring in such immediate view and presence, adjudging that the person proceeded against is thereby guilty of a contempt,” etc.
*241If all the facts set forth in this case are admitted to be true, it does not follow therefrom that the defendant was guilty of a contempt of court in declining to answer the question, and that he thereby committed a contempt of court.
I am of opinion that the petitioner should be discharged, and it is so ordered.